DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-9 and 12-19 are objected to because of the following informalities:  
Claim 1, line 2, “to provide” is suggested change to “configured to provide”; and line 6, “to reset” is suggested change to “configured to reset”.  
Claim 4, line 1, “the current integrating summer includes” should be “the current integrating summer further includes”. See line 1 of claim 3 which claim 4 depends from.
Claim 6, line 2, “to maintain” is suggested change to “configured to maintain”.
Claim 12, line 1, the word “comprising” should be “further comprising” because claim 12 depends from claim 10 and recites an additional method step. 
Claim 13, line 2, “to receive” is suggested change to “configured to receive”; and line 5, “to reset” is suggested change to “configured to reset”.  
Claim 15, line 1, “the CMOS DFE tap system includes” should be “the CMOS DFE tap system further includes”. See lines 4-5 of claim 13.
Claim 18, line 1, “the current integrating summer includes” should be “the current integrating summer further includes”. See line 1 of claim 17 which claim 18 depends from. 
Claim 18, line 2, “to selectively electrically connect” is suggested change to “configured to selectively electrically connect”.  
Claims 2, 3, 5, and 7-9 depend either directly or indirectly from claim 1, therefore they are also objected.
Claims 14, 16, 17, and 19 depend either directly or indirectly from claim 13, therefore they are also objected.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bulzacchelli et al. (US 2013/0214865 A1), hereinafter “Bulzacchelli” in view of Kline (US 5,051,981), hereinafter “Kline”.
Bulzacchelli discloses a half-rate M-tap DFE (decision feedback equalizer circuit (40) shown in Figure 4 and an alternate half-rate M-tap DFE circuit (60) shown in Figure 6, wherein each DFE circuit includes at least a current integrating summing block or a current integrating summer, such as differential amplifier, and a DFE feedback logic and tap weighting, and wherein optional current integrating summing blocks or current integrating summers are shown in Figures 1, 2A, 2B, 5, 7A, 9, and 10.  
Regarding claim 1, as shown in the embodiment of Figure 4 or Figure 6, a half-rate M-tap DFE (40 or 60) comprising: output nodes (outputs from the buffers 56 and 57 shown in Figure 5 or YP and YN shown in Figure 7A) to provide output signals; a complementary metal-oxide-semiconductor (CMOS) decision feedback equalization (DFE) tap (a DFE feedback logic and tap weighting 41) electrically connected to the output nodes; and a current integrating summer (the even and odd current integrating summers 42 and 43 shown in Figure 4 or 64 and 65 shown in Figure 6) electrically connected to the output nodes, the current integrating summer to reset the output nodes to a common mode voltage potential (lines 8-16 of paragraph [0036]).
However, Bulzacchelli does not explicitly show or teach that the DFE feedback logic and tap weighting (41) is an CMOS DFE tap.
Kline discloses a DFE (158) locates in a receiver circuit of a modem shown in Figure 3 and teaches that the DFE is a CMOST DFE digital front end chip (col. 5, lines 24-28).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art as taught by Kline to implement Bulzacchelli’s DFE feedback logic and tap weighting (41) to include semiconductor components, such as transistors, into a chip to perform the functions of providing feedback taps to the even and odd current integrating summers 42 and 43 or 64 and 65 in order to reduce intersymbol interference signals by the DFE feedback logic and tap weighting (41) via transmission lines.  
Regarding claims 3-5, Bulzacchelli’s alternate current integrating summer (70) shown in Figure 7A comprises a differential amplifier stage (71) including a first reset circuit (74) having transistors (M2 and M3) and a clock (CLK) and an output offset circuit (72) including an offset adjustment circuit (76).
As recited in claim 3, wherein the current integrating summer (70) includes a common mode voltage potential node (common node of the transistor M2 and M3 connect to the CLK) selectively electrically connectable to the output nodes (YP and YN) to perform either an integrate mode or a rest mode of the output nodes.
As recited in claim 4, wherein the current integrating summer includes electrically controllable switches (transistor M2 and transistor M3) electrically connected from the output nodes to the common mode voltage potential node and from one of the output nodes to another of the output nodes to perform either an integrate mode or a rest mode of the output nodes by the transistors.
As recited in claim 5, wherein the electrically controllable switches (transistor M2 and transistor M3) are controlled using a clock signal (CLK) as shown in the waveforms of Figure 7B to either perform reset or integrate of the output nodes.

Allowable Subject Matter
Claims 10 and 11 are allowed.
Claims 2 and 6-9 would be allowable if rewritten to overcome the objection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 13-19 would be allowable if rewritten or amended to overcome the objection(s) set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Thiagarajan et al. relates to a common mode voltage control circuit for controlling common mode voltages for a set of one or more receivers.
Bulzacchelli et al. relates to a DFE and method including summer circuits configured to add a dynamic feedback tap to a received input to provide a sum and to add a speculative static tap to the sum.
Agrawal et al. relates to a current integrating amplifier or summer employing different current switches for implementing DFE feedback taps within a common mode restoration circuit.
Neto relates to apparatus and method relating to a DFE with first and second integrating summers configured to receive an input differential signal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T. Tse whose telephone number is (571)272-3051. The examiner can normally be reached Mon-Fri 10:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Young T. Tse/Primary Examiner, Art Unit 2632